

117 S2479 IS: UNRWA Accountability and Transparency Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2479IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Risch (for himself, Mr. Tillis, Mr. Crapo, Mrs. Hyde-Smith, Mr. Daines, Mr. Young, Mr. Rubio, Mr. Portman, Ms. Collins, Mr. Scott of Florida, Mrs. Blackburn, Mr. Boozman, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo withhold United States contributions to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), and for other purposes.1.Short titleThis Act may be cited as the UNRWA Accountability and Transparency Act.2.Statement of policy(a)Palestinian refugee definedIt shall be the policy of the United States, in matters concerning the United Nations Relief and Works Agency for Palestine Refugees in the Near East (referred to in this Act as UNRWA), which operates in Syria, Lebanon, Jordan, the Gaza Strip, and the West Bank, to define a Palestinian refugee as a person who—(1)resided, between June 1946 and May 1948, in the region controlled by Britain between 1922 and 1948 that was known as Mandatory Palestine;(2)was personally displaced as a result of the 1948 Arab-Israeli conflict; and(3)has not accepted an offer of legal residency status, citizenship, or other permanent adjustment in status in another country or territory.(b)Limitations on refugee and derivative refugee statusIn applying the definition under subsection (a) with respect to refugees receiving assistance from UNRWA, it shall be the policy of the United States, consistent with the definition of refugee in section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) and the requirements for eligibility for refugee status under section 207 of such Act (8 U.S.C. 1157), that—(1)derivative refugee status may only be extended to the spouse or a minor child of a Palestinian refugee; and(2)an alien who is firmly resettled in any country is not eligible to retain refugee status.3.United States contributions to UNRWASection 301(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) is amended to read as follows:(c)Withholding(1)DefinitionsIn this subsection:(A)Anti-SemiticThe term anti-Semitic—(i)has the meaning adopted on May 26, 2016, by the International Holocaust Remembrance Alliance as the non-legally binding working definition of anti-Semitism; and(ii)includes the contemporary examples of anti-Semitism in public life, the media, schools, the workplace, and in the religious sphere identified on such date by the International Holocaust Remembrance Alliance.(B)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committee on Foreign Relations of the Senate;(ii)the Committee on Appropriations of the Senate;(iii)the Committee on Foreign Affairs of the House of Representatives; and (iv)the Committee on Appropriations of the House of Representatives.(C)Boycott of, divestment from, and sanctions against IsraelThe term boycott of, divestment from, and sanctions against Israel has the meaning given to such term in section 909(f)(1) of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4452(f)(1)).(D)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).(E)UNRWAThe term UNRWA means the United Nations Relief and Works Agency for Palestine Refugees in the Near East.(2)CertificationNotwithstanding any other provision of law, the United States may not provide contributions to UNRWA, to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat or otherwise) unless the Secretary of State submits a written certification to the appropriate congressional committees that— (A)no official, employee, consultant, contractor, subcontractor, representative, affiliate of UNRWA, an UNRWA partner organization, or an UNRWA contracting entity pursuant to completion of a thorough vetting and background check process—(i)is a member of, is affiliated with, or has any ties to a foreign terrorist organization, including Hamas and Hezbollah;(ii)has advocated, planned, sponsored, or engaged in any terrorist activity;(iii)has propagated or disseminated anti-American, anti-Israel, or anti-Semitic rhetoric, incitement, or propaganda, including—(I)calling for or encouraging the destruction of Israel;(II)failing to recognize Israel’s right to exist;(III)showing maps without Israel;(IV)describing Israelis as occupiers or settlers;(V)advocating, endorsing, or expressing support for violence, hatred, jihad, martyrdom, or terrorism, glorifying, honoring, or otherwise memorializing any person or group that has advocated, sponsored, or committed acts of terrorism, or providing material support to terrorists or their families;(VI)expressing support for boycott of, divestment from, and sanctions against Israel (commonly referred to as BDS);(VII)claiming or advocating for a right of return of refugees into Israel;(VIII)ignoring, denying, or not recognizing the historic connection of the Jewish people to the land of Israel; and(IX)calling for violence against Americans; or(iv)has used any UNRWA resources, including publications, websites, or social media platforms, to propagate or disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, incitement, or propaganda, including with respect to any of the matters described in subclauses (I) through (IX) of clause (iii);(B)no UNRWA school, hospital, clinic, facility, or other infrastructure or resource is being used by a foreign terrorist organization or any member thereof—(i)for terrorist activities, such as operations, planning, training, recruitment, fundraising, indoctrination, communications, sanctuary, storage of weapons or other materials; or (ii)as an access point to any underground tunnel network, or any other terrorist-related purposes;(C)UNRWA is subject to comprehensive financial audits by an internationally recognized third party independent auditing firm that—(i)is agreed upon by the Government of Israel and the Palestinian Authority; and (ii)has implemented an effective system of vetting and oversight to prevent the use, receipt, or diversion of any UNRWA resources by any foreign terrorist organization or members thereof;(D)no UNRWA controlled or funded facility, such as a school, an educational institution, or a summer camp, uses textbooks or other educational materials that propagate or disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, incitement, or propaganda, including with respect to any of the matters described in subclauses (I) through (IX) of subparagraph (A)(iii);(E)no recipient of UNRWA funds or loans is—(i)a member of, is affiliated with, or has any ties to a foreign terrorist organization; or (ii)otherwise engaged in terrorist activities; and(F)UNRWA holds no accounts or other affiliations with financial institutions that the United States considers or believes to be complicit in money laundering and terror financing.(3)Period of effectiveness(A)In generalA certification described in paragraph (2) shall be effective until the earlier of—(i)the date on which the Secretary receives information rendering the certification described in paragraph (2) factually inaccurate; or(ii)the date that is 180 days after the date on which it is submitted to the appropriate congressional committees.(B)Notification of renunciationIf a certification becomes ineffective pursuant to subparagraph (A), the Secretary shall promptly notify the appropriate congressional committees of the reasons for renouncing or failing to renew such certification.(4)LimitationDuring any year in which a certification described in paragraph (1) is in effect, the United States may not contribute to UNRWA, or to any successor entity, an amount that—(A)is greater than the highest contribution to UNRWA made by a member country of the League of Arab States for such year; and(B)is greater (as a proportion of the total UNRWA budget) than the proportion of the total budget for the United Nations High Commissioner for Refugees paid by the United States..4.Report(a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives. (b)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit a report to the appropriate congressional committees describing the actions being taken to implement a comprehensive plan for—(1)encouraging other countries to adopt the policy regarding Palestinian refugees that is described in section 2;(2)urging other countries to withhold their contributions to UNRWA, to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat or otherwise) until UNRWA has met the conditions listed in subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance Act of 1961, as added by section 3;(3)working with other countries to phase out UNRWA and assist Palestinians receiving UNRWA services by—(A)integrating such Palestinians into their local communities in the countries in which they are residing; or(B)resettling such Palestinians in countries other than Israel or territories controlled by Israel in the West Bank in accordance with international humanitarian principles; and(4)ensuring that the actions described in paragraph (3)—(A)are being implemented in complete coordination with, and with the support of, Israel; and(B)do not endanger the security of Israel in any way.